Exhibit 10.2


GENESEE & WYOMING INC.
THIRD AMENDED AND RESTATED 2004 OMNIBUS INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD NOTICE


Grantee:
XXXXXXXXX



Type of Award:
Performance-Based Restricted Stock Unit Award



Target Number of Units:
[XX]



Date of Grant:
[MONTH] [DATE], 20XX



Performance Vesting Period:
[MONTH] [DATE], 20XX through [MONTH] [DATE], 20XX



1.Grant of Performance-Vesting Restricted Stock Unit. This Award Notice serves
to notify you that the Compensation Committee (the “Committee”) of the Board of
Directors of Genesee & Wyoming Inc. (“G&W”) hereby grants to you, under G&W’s
Third Amended and Restated 2004 Omnibus Incentive Plan (the “Plan”), a
performance-based restricted stock unit award (the “Award”), on the terms and
conditions set forth in this Award Notice and the Plan, representing the
contingent right to earn up to the number of shares of G&W’s Class A Common
Stock, par value $.01 per share (the “Units”), as described in more detail
herein. The Plan is incorporated herein by reference and made part of this Award
Notice. A copy of the Plan is available on G&W’s Intranet under Corporate
Policies, then Human Resources, or from G&W’s Human Resources Department upon
request. You should review the terms of this Award Notice and the Plan
carefully. The capitalized terms used in this Award Notice that are not defined
herein have the meanings as defined in the Plan.
2.General Award Description. The Award consists of a grant of restricted stock
units subject to both performance, time and other vesting restrictions as
described below in Sections 3-5 of this Award Notice.
3.Restrictions and Performance Vesting. Subject to the terms set forth in this
Award Notice and the Plan, provided you are still in the employment or service
of G&W or any Subsidiary or remain in the service of G&W by serving on the Board
of Directors or in such other mutually agrees service capacity to G&W
(“Services”) at such time, the right to vest in the Units described in this
Award Notice is based on and subject to G&W’s Company-wide financial performance
as measured under our Genesee Value Added methodology (“GVA Performance Factor”)
over the period beginning [MONTH] [DATE], 20XX and ending [MONTH] [DATE], 20XX
(the “Performance Vesting Period”) and calculated as set forth in the paragraph
below.
The Company will calculate the GVA Performance Factor based on the Company’s
after-tax operating profit less a capital charge (where the capital charge is
calculated by multiplying the Company’s assumed long-term weighted average cost
of capital by the total capital invested in






--------------------------------------------------------------------------------




the business) as compared to the projected target GVA performance and using the
calculation methodologies as set forth in the [MONTH] [DATE], 20XX Compensation
Committee resolution (the “GVA Target Performance”).
For purposes of the Award, the number of Target Units set forth above will be
multiplied by the applicable GVA Performance Factor with the resulting number
Units earned hereunder and settled in shares of Common Stock as set forth in
Section 7 (following the date on which the Compensation Committee certifies in
writing for purposes of Section 162(m) of the Code the relevant GVA Performance
Factor based on actual performance achievement).
GVA Performance Factor will be determined by comparing the Company’s GVA
performance for the Performance Period to the GVA Target Performance and then
identifying the GVA Performance Factor based upon the factor associated with the
difference on the following table:
Variance from GVA Target Performance
 
GVA Performance Factor
 
 
 
110% or greater
 
200%
Between 102.5% and 110%
 
interpolated
Between 100% and 102.5%
 
100%
100%
 
100%
Between 97.5% and 100%
 
100%
Between 80% and 97.5%
 
interpolated
80% and below
 
0%
 
 
 

Fractional shares shall be rounded up to the next whole share. Notwithstanding
the foregoing, the Units you received hereunder shall be reduced to the extent
necessary so that the Fair Market Value of the shares underlying the Units on
the last day of the Performance Period does not exceed the limitations of
Section 6.3 of the Plan.
4.Time Vesting Restrictions. [Subject to the terms set forth in this Award
Notice and the Plan and subject to the performance-based vesting based on the
GVA methodology as defined above in Section 3 hereof, unless vesting is
accelerated in accordance with the Plan or this Award Notice, the units
available due to performance shall vest and become exercisable ratably in [XX]
installment(s) ([XX]%), on [XX], provided in each case you are still in the
employment or service of G&W or any Subsidiary on such vesting date.]
5.
Special Vesting Provisions.

(a)    Effect of Death or Disability. In the event of your death or “Disability”
during the Performance Vesting Period, any further time vesting restrictions
related to employment or service to G&W or any Subsidiary applicable to the
Award will lapse and the Units will vest to the extent earned at the end of the
Performance Vesting Period. The term “Disability” means you are permanently and
totally disabled within the meaning of Section 22(e)(3) of the Code.
(b)     Effect of Certain Other Events.




--------------------------------------------------------------------------------




(i) Termination With Cause. Upon your termination of Services by G&W for Cause
prior to the vesting of the Units, the Units shall be forfeited as of the date
of such termination.
(ii) Termination Without Cause. Upon your involuntary termination of Services by
G&W (for any reason other than death, Disability or Cause) or your voluntary
termination of employment for Good Reason prior to the vesting of the Units, you
will continue to be eligible to vest in the Units in accordance with Section 3
hereof, to the extent earned at the end of the Performance Vesting Period.
(iii) Qualified Resignation. Notwithstanding anything to the contrary contained
in this Award Notice, following your Qualified Resignation prior to the vesting
of the Units, you will continue to be eligible to vest in the Units in
accordance with Section 3 hereof, to the extent earned at the end of the
Performance Vesting Period, with such period following the Qualified Resignation
and prior to the end of the Performance Vesting Period deemed the “Permissive
Vesting Period.” During the Permissive Vesting Period, you shall continue to be
eligible to Vest in the Units in accordance with Section 3 hereof, to the extent
earned at the end of the Performance Vesting Period, provided you remain in the
service of G&W by providing Services and remain in compliance with the
provisions of Section 9(c). In the event you have communicated in writing to the
G&W Board of Directors a willingness to provide Services, and either before or
during the Permissive Vesting Period you are not nominated or elected to the G&W
Board of Directors or are not offered the opportunity to act in some other
mutually agreed service capacity to G&W following your Qualified Resignation (a
“Rejected Qualified Resignation”), you will continue to be eligible to vest in
the Units in accordance with Section 3 hereof, to the extent earned at the end
of the Performance Vesting Period.
(iv)    Other Resignations. Upon your voluntary resignation as Chief Executive
Officer of G&W or, during the Permissive Vesting Period, as a member of G&W’s
Board of Directors or from such other mutually agreed service capacity in which
you provided Services, except for a resignation for Good Reason or a Qualified
Resignation, prior to the vesting of the Units, the Units shall be forfeited as
of the date of such resignation.
(v)    Certain Definitions.
(1)    The term “Cause” means (i) your willful and continued failure to
substantially perform your duties with G&W or a Subsidiary after written
warnings identifying the lack of substantial performance are delivered to you to
specifically identify the manner in which G&W or a Subsidiary believes that you
have not substantially performed your duties, (ii) your willful engaging in
illegal conduct which is materially and demonstrably injurious to G&W or any
Subsidiary, (iii) your commission of a felony, (iv) your material breach of a
fiduciary duty owed by you to G&W or any Subsidiary, (v) your intentional
unauthorized disclosure to any person of confidential information or trade
secrets of a material nature relating to the business of G&W or any Subsidiary,
or (vi) your engaging in any conduct that G&W’s or a Subsidiary’s written rules,
regulations or policies specify as constituting grounds for discharge.




--------------------------------------------------------------------------------




(2)    The term “Qualified Resignation” means your resignation as Chief
Executive Officer of G&W if (i) you have provided at least six (6) months’
advance notice to the G&W Board of Directors regarding your intended resignation
(“Sufficient Notice”), (ii) on or prior to the date you provide the Board of
Directors with such notice of resignation, the Board of Directors has received
an actionable succession plan which it deems to be acceptable (which acceptance
may not be unreasonably withheld) and (iii) you have communicated in writing to
the G&W Board of Directors a willingness to provide Services.
(3)    The term “Good Reason” means the occurrence during your employment with
G&W or its Subsidiaries, prior to the vesting of the Award, of any of the
following without your express written consent:
(4) Any material and adverse diminution in your duties, titles or
responsibilities with G&W from those in effect immediately prior to the Date of
Grant; provided, however, that no such diminution shall be deemed to exist
because of changes in your duties, titles or responsibilities as a consequence
of G&W ceasing to be subject to the reporting requirements of the Exchange Act;
(5) Any material reduction in your annual target compensation from your annual
target compensation for the prior fiscal year (excluding the impact of any
one-time, special or discretionary awards or bonuses and any change due to
changes in G&W’s peer group composition or compensation study, as reflected by
the independent compensation consultants to the Committee); or
(6) Any requirement that you be based at a location more than thirty-five (35)
miles from the location at which you were based on the Date of Grant.
Notwithstanding the foregoing, your resignation shall not be deemed to have
occurred for “Good Reason” unless you provide G&W with a written notice of Good
Reason termination referencing this Section 5(b)(v) within fifteen (15) days
after the occurrence of an event giving rise to a claim of Good Reason, and G&W
shall have fifteen (15) days thereafter in which to cure or resolve the behavior
otherwise constituting Good Reason, or to dispute such resignation for Good
Reason.


6.    [Intentionally Omitted]
7.    Issuance and Taxation of Shares.
(a) Issuance of Shares. Upon satisfaction of the performance vesting and time
vesting restrictions described in Sections 3 and 4 above, and upon further
determining that compliance with this Award Notice has occurred, including
compliance with such reasonable requirements as G&W may impose pursuant to the
Plan or Section 15 of this Award Notice, and payment of any relevant taxes, G&W
shall issue to you a certificate for the number of shares of G&W’s Common Stock
equal to the number of vested Units to which you are entitled on the earliest
practicable date (as determined by G&W, but in no event later than 2½ months
following the end of the Performance Vesting Period) thereafter, or execute an
electronic transfer if so requested. The shares of G&W’s Common Stock may be
issued during your lifetime only to




--------------------------------------------------------------------------------




you, or after your death to your designated beneficiary, or in absence of such
beneficiary, to your duly qualified personal representative.
(b)    Responsibility for Taxes. Regardless of any action G&W, its designated
agent, or your employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that G&W and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including the grant or vesting of the Units, or issuance of the
shares of G&W’s Common Stock equal to the number of vested Units underlying the
Award, or the subsequent sale of shares of G&W’s Common Stock acquired pursuant
to such issuance and the receipt of any dividends on shares of G&W’s Common
Stock acquired pursuant to such issuance; and (ii) do not commit, other than in
accordance with the Plan, to structure the terms of the award or any aspect of
the Award to reduce or eliminate your liability for Tax-Related Items.
Prior to issuance of shares of G&W’s Common Stock upon the vesting of Units, you
shall pay cash or make adequate arrangements satisfactory to G&W and/or the
Employer to satisfy all withholding and payment on account of obligations of G&W
and/or the Employer. In this regard, you authorize G&W and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by G&W and/or the Employer.
Alternatively, or in addition, if permissible under local law, G&W, or its
designated agent, may withhold in shares of G&W’s Common Stock from the issuance
of G&W’s Common Stock upon the vesting of Units, provided that G&W, or its
designated agent, only withholds the amount of shares of G&W’s Common Stock
necessary to satisfy the minimum withholding amount. Finally, you shall pay to
G&W, its designated agent, or the Employer any amount of Tax-Related Items that
G&W or the Employer may be required to withhold as a result of your
participation in the Plan or receipt of shares of G&W’s Common Stock that cannot
be satisfied by the means previously described. G&W, or its designated agent,
may refuse to honor the issuance and refuse to deliver the shares of G&W’s
Common Stock if you fail to comply with your obligations in connection with the
Tax-Related Items as described in this section.
The payment of such withholding taxes to G&W, or its designated agent, may also
be made pursuant to any method approved or accepted by the Committee in its sole
discretion, subject to any and all limitations imposed by the Committee from
time to time (which may not be uniform).
8.     [Intentionally Omitted]
    9.    Effect of Breach of Certain Covenants.
(a)    During your employment by or service to G&W as Chief Executive Officer
and any period in which you are providing Services, and following any
termination or resignation in accordance with Section 5(b)(i) hereof or Section
5(b)(iv) hereof:




--------------------------------------------------------------------------------




(i)    In General. If you engage in the conduct described in subsection (iii) of
this Section 9(a), then, unless the Committee determines otherwise (x) you
immediately forfeit, effective as of the date you engage in such conduct, the
unvested Units and (y) you must return to G&W the shares of G&W’s Common Stock
underlying the Units that vested within the twelve (12) month period immediately
preceding the date you engage in such conduct or, at the option of G&W, pay to
G&W the net after tax Fair Market Value, as of the date you engage in such
conduct, of the shares of G&W’s Common Stock underlying the Units that vested
within such twelve (12) month period.
(ii)    Set-Off. By accepting the Award, you consent to a deduction from any
amounts G&W or any Subsidiary owes you from time to time (including, but not
limited to, amounts owed to you as wages or other compensation, fringe benefits,
or vacation pay), to the extent of the amount that you owe G&W under subsection
(a)(i) of this Section 9. G&W may elect to make any set-off in whole or in part.
If G&W does not recover by means of a set-off the full amount that you owe G&W,
you shall immediately pay the unpaid balance to G&W.
(iii)    Conduct. You hereby agree that you will not, without the written
consent of G&W, either during your employment by or service to G&W or any
Subsidiary or thereafter, disclose to anyone or make use of any confidential
information which you acquired during your employment or service relating to any
of the business of G&W or any Subsidiary, except as such disclosure or use may
be required in connection with your employment by or service to G&W or any
Subsidiary. During your employment by or service to G&W or any Subsidiary and
for a period of twelve (12) months after the termination of such employment or
service as set forth in Section 9(a) above, you will not, either as principal,
agent, consultant, employee, stockholder or otherwise, engage in any work or
other activity in direct competition with G&W or any Subsidiary, which shall
without limitation preclude service to a railroad or other entity (or its
affiliate) that competes for railroad acquisition or railroad investment
opportunities with G&W. (For purposes of this Section 9(a), you shall not be
deemed a stockholder of any company subject to the periodic and other reporting
requirements of the Exchange Act, if your record and beneficial ownership of any
such company amounts to not more than five percent of the capital stock of any
such company.) The restrictive covenants contained in this Section 9(a) apply
separately in the United States and in other countries. Your breach of the
restrictive covenants contained in this subsection (iii) shall result in the
consequences described in this Section 9(a).
(b) Following any termination or resignation in accordance with Section 5(b)(ii)
hereof or any Rejected Qualified Resignation in accordance with Section
5(b)(iii) hereof, including any period when you are performing Services:
(i)    In General. If you engage in the conduct described in subsection (iii) of
this Section 9(b), then, unless the Committee determines otherwise you must
return to G&W the shares of G&W’s Common Stock underlying the Units that vested
in accordance with Section 5




--------------------------------------------------------------------------------




(b)(ii) hereof or Section 5(b)(iii) hereof within the twenty-four (24) month
period immediately preceding the date you engage in such conduct or, at the
option of G&W, pay to G&W the net after tax Fair Market Value, as of the date
you engage in such conduct, of the shares of G&W’s Common Stock underlying the
Units that vested within such twenty-four (24) month period.
(ii)    Set-Off. By accepting the Award, you consent to a deduction from any
amounts G&W or any Subsidiary owes you from time to time (including, but not
limited to, amounts owed to you as wages or other compensation, fringe benefits,
or vacation pay), to the extent of the amount that you owe G&W under subsection
(b)(i) of this Section 9. G&W may elect to make any set-off in whole or in part.
If G&W does not recover by means of a set-off the full amount that you owe G&W,
you shall immediately pay the unpaid balance to G&W.
(iii)    Conduct. You hereby agree that you will not, without the written
consent of G&W, either during your employment by or service to G&W or any
Subsidiary and during the Permissive Vesting Period or thereafter, disclose to
anyone or make use of any confidential information which you acquired during
your employment or service relating to any of the business of G&W or any
Subsidiary, except as such disclosure or use may be required in connection with
your employment by or service to G&W or any Subsidiary. During your employment
by or service to G&W or any Subsidiary and for a period of twenty-four (24)
months following your termination or resignation as Chief Executive Officer of
G&W in accordance with Section 5(b)(ii) hereof or a Rejected Qualified
Resignation in accordance with Section 5(b)(iii), you will not, either as
principal, agent, consultant, employee, stockholder or otherwise, engage in any
work or other activity in direct competition with G&W or any Subsidiary, which
shall without limitation preclude service to a railroad or other entity (or its
affiliate) that competes for railroad acquisition or railroad investment
opportunities with G&W. (For purposes of this Section 9(b), you shall not be
deemed a stockholder of any company subject to the periodic and other reporting
requirements of the Exchange Act, if your record and beneficial ownership of any
such company amount to not more than five percent of the capital stock of any
such company.) The restrictive covenants contained in this Section 9(b) apply
separately in the United States and in other countries. Your breach of the
restrictive covenants contained in this subsection (iii) shall result in the
consequences described in this Section 9(b).
(c) Following any Qualified Resignation in accordance with Section 5(b)(iii)
hereof, including any period when you are performing Services:
(i)    In General. If you engage in the conduct described in subsection (iii) of
this Section 9(c), then, unless the Committee determines otherwise you must
return to G&W the shares of G&W’s Common Stock underlying the Units that vested
in accordance with Section 5(b)(iii) hereof within the thirty-six (36) month
period immediately preceding the date you engage in such conduct or, at the
option of G&W, pay to G&W the net after tax Fair Market Value, as of the date
you engage in such conduct, of the shares of G&W’s Common Stock underlying the
Units that vested within such thirty-six (36) month period.
(ii)    Set-Off. By accepting the Award, you consent to a deduction from any
amounts G&W or any Subsidiary owes you from time to time (including, but not
limited to, amounts owed to you as wages or other compensation, fringe benefits,
or vacation pay), to the extent of the amount that you owe G&W under subsection
(c)(i) of this Section 9. G&W may




--------------------------------------------------------------------------------




elect to make any set-off in whole or in part. If G&W does not recover by means
of a set-off the full amount that you owe G&W, you shall immediately pay the
unpaid balance to G&W.
(iii)    Conduct. You hereby agree that you will not, without the written
consent of G&W, either during your employment by or service to G&W or any
Subsidiary and during the Permissive Vesting Period or thereafter, disclose to
anyone or make use of any confidential information which you acquired during
your employment or service relating to any of the business of G&W or any
Subsidiary, except as such disclosure or use may be required in connection with
your employment by or service to G&W or any Subsidiary. During your employment
by or service to G&W or any Subsidiary and for a period of thirty-six (36)
months following your Qualified Resignation in accordance with Section
5(b)(iii), you will not, either as principal, agent, consultant, employee,
stockholder or otherwise, engage in any work or other activity in direct
competition with G&W or any Subsidiary, which shall without limitation preclude
service to a railroad or other entity (or its affiliate) that competes for
railroad acquisition or railroad investment opportunities with G&W. (For
purposes of this Section 9(c), you shall not be deemed a stockholder of any
company subject to the periodic and other reporting requirements of the Exchange
Act, if your record and beneficial ownership of any such company amount to not
more than five percent of the capital stock of any such company.) The
restrictive covenants contained in this Section 9(c) apply separately in the
United States and in other countries. Your breach of the restrictive covenants
contained in this subsection (iii) shall result in the consequences described in
this Section 9(c).
(d) You expressly acknowledge that any breach or threatened breach of any of the
restrictive covenants set forth in Sections 9(a)(iii), 9(b)(iii) or 9(c)(iii),
as applicable, may result in substantial, continuing, and irreparable injury to
the Company and its affiliates. Therefore, you hereby agree that, in addition to
any other remedy that may be available to the Company and its affiliates, the
Company and its affiliates shall be entitled to seek injunctive relief, specific
performance, or other equitable relief by a court of appropriate jurisdiction in
the event of any breach or threatened breach of such restrictive covenants
without the necessity of proving irreparable harm or injury as a result of such
breach or threatened breach.
10.    Effect of a Change in Control.
(a)     Upon the occurrence of a “Change in Control” of G&W during the
Performance Vesting Period, the Units will become vested with a GVA Performance
Factor of 100% applied in accordance with Section 3 hereof, and all remaining
performance, time and other vesting restrictions will lapse.
(b)    A “Change in Control” shall be deemed to have occurred when:
(i)     Any “person” as defined in Section 3(a)(9) of the Exchange Act, and as
used in Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act (but excluding G&W and any Subsidiary and any
employee benefit plan sponsored or maintained by G&W or any Subsidiary,
including any trustee of such plan acting as trustee, directly or indirectly,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), of securities of G&W representing more than 35% or more of the combined
voting power of G&W’s then outstanding securities (other than




--------------------------------------------------------------------------------




directly as a result of G&W’s redemption of its securities); provided, however,
that in no event shall a Change in Control be deemed to have occurred under this
Section 10(b)(i) so long as (x) the combined voting power of shares beneficially
owned by (A) G&W’s executive officers (as defined in Rule 16a-1(f) under the
Exchange Act) then in office (the “Executive Officer Shares”), (B) Mortimer B.
Fuller and/or Sue Fuller and their lineal descendants (the “Founder Shares”),
and (C) the shares beneficially owned by any other members of a “group” that
includes the Founder Shares and/or a majority of the Executive Officer Shares,
exceeds 35% of the combined voting power of G&W’s current outstanding securities
and remains the person or group with beneficial ownership of the largest
percentage of combined voting power of G&W’s outstanding securities and (y) G&W
remains subject to the reporting requirements of the Exchange Act; or
(ii)    The consummation of any merger or other business combination of G&W, a
sale of 51% or more of G&W’s assets, liquidation or dissolution of G&W or a
combination of the foregoing transactions (the “Transactions”) other than a
Transaction immediately following which either (x) the shareholders of G&W and
any trustee or fiduciary of any G&W employee benefit plan immediately prior to
the Transaction own at least 51% of the voting power, directly or indirectly, of
(A) the surviving corporation in any such merger or business combination; (B)
the purchaser of or successor to G&W’s assets; (C) both the surviving
corporation and the purchaser in the event of any combination of Transactions;
or (D) the parent company owning 100% of such surviving corporation, purchaser
or both the surviving corporation and the purchaser, as the case may be ((A),
(B), (C) or (D)), as applicable, the “Surviving Entity” or (y) the Incumbent
Directors, as defined below, shall continue to serve as a majority of the board
of directors of the Surviving Entity without an agreement or understanding that
such Incumbent Directors will later surrender such majority; or
(iii)    Within any twelve-month period, the persons who were directors
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board or the board of directors of any successor to G&W, including any
Surviving Entity. For this purpose, any director who was not a director at the
beginning of such period shall be deemed to be an Incumbent Director if such
director was elected to the Board by, or on the recommendation of, or with the
approval of, at least two-thirds of the directors who then qualified as
Independent Directors ((so long as such director was not nominated by a person
who commenced or threatened to commence an election contest or proxy
solicitation by or on behalf of a person (other than the Board) or who has
entered into an agreement to effect a Change in Control or expressed an
intention to cause such a Change in Control)).
    




--------------------------------------------------------------------------------




11.    Book Entry Registration. Any shares of G&W’s Common Stock issued upon
settlement of the Award may be evidenced by book registration only, without the
issuance of a certificate representing the shares of G&W’s Common Stock that may
be issued pursuant to the Award.    
12.    Nonassignability. The Units underlying the Award and, prior to their
issuance, the shares of G&W’s Common Stock that may be issued upon the vesting
of Units may not, except as otherwise provided in the Plan, be sold, alienated,
assigned, transferred, pledged or encumbered in any way prior to the vesting of
the Units, whether by operation of law or otherwise. After vesting of the Units,
the sale or other transfer of the issued shares of G&W’s Common Stock shall be
subject to applicable laws and regulations under the Exchange Act and the
Securities Act of 1933, as amended.
13.    Rights as a Stockholder. Until the Units have vested and the underlying
shares of G&W’s Common Stock have been delivered to you, you will have no rights
as a stockholder with respect to the shares of G&W’s Common Stock to be issued
upon the vesting of the Units underlying the Award, including, but not limited
to, the right to receive such cash dividends, if any, as may be declared on such
shares from time to time or the right to vote (in person or by proxy) such
shares at any meeting of stockholders of G&W.
14.    Rights of G&W and Subsidiaries. This Award Notice does not affect the
right of G&W or any Subsidiary to take any corporate action whatsoever,
including without limitation, its right to recapitalize, reorganize or make
other changes in its capital structure or business, merge or consolidate, issue
bonds, notes, shares of G&W’s Common Stock or other securities, including
preferred stock, or options therefor, dissolve or liquidate, or sell or transfer
any part of its assets or business.
15.    Restrictions on Issuance of Shares. If at any time G&W determines that
the listing, registration or qualification of the shares of G&W’s Common Stock
underlying the Award upon any securities exchange or under any federal, state or
local law, or the approval of any governmental agency, is necessary or advisable
as a condition to the issuance of any shares of G&W’s Common Stock underlying
the Award, such issuance may not be made in whole or in part unless such
listing, registration, qualification or approval shall have been effected or
obtained free of any conditions not acceptable to G&W.
16.    Plan Controls. The Award is subject to all of the provisions of the Plan,
which is hereby incorporated by reference, and is further subject to all of the
interpretations, amendments, rules and regulations that may from time to time be
promulgated and adopted by the Committee pursuant to the Plan. In the event of
any conflict among the provisions of the Plan and this Award Notice, the
provisions of the Plan will be controlling and determinative.
17.    Amendment. Except as otherwise provided in the Plan, G&W may only alter,
amend or terminate the Award with your consent.
18.    Governing Law. The Award and this Award Notice shall be governed by and
construed in accordance with the laws of the State of New York, except as
superseded by applicable federal law.




--------------------------------------------------------------------------------




19.    Language. If you have received this Award Notice or any other document
related to the Plan in a language other than English, and if the translated
version bears a meaning that is different from that of the English version, the
English version will control, to the extent permitted by law.
20.    Notices. All notices and other communications to G&W, or its designated
agent, required or permitted under this Award Notice shall be written, and shall
either be delivered personally or sent by registered or certified first-call
mail, postage prepaid and return receipt requested, by facsimile or
electronically. If such notice or other communication is to G&W, then it should
be addressed to G&W’s office at 200 Meridian Centre, Suite 300, Rochester, New
York 14618, Attention: Equity Plan Administrator; Telephone: (585) 328-8601;
Facsimile: (585) 328-8622; Email: EquityPlanAdmin@gwrr.com. If such notice or
other communication is to G&W’s designated agent, then it should be addressed
and sent in accordance with established procedures. Each such notice and other
communication delivered personally shall be deemed to have been given when
received. Each such notice and other communication delivered by United States
mail shall be deemed to have been given when received, and each such notice and
other communication delivered by facsimile or electronically shall be deemed to
have been given when it is so transmitted and the appropriate answerback is
received.
21.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, the Employer, and G&W
and its Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing your participation in the plan, to the extent
permitted by law.
You understand that G&W and the Employer may hold certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in
G&W, details of all restricted stock or unit awards or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
your favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any shares of stock
acquired upon issuance of G&W’s Common Stock underlying the Award, to the extent
permitted by law. You understand that Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources




--------------------------------------------------------------------------------




representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.
22.    Electronic Delivery. G&W may, in its sole discretion, decide to deliver
any documents related to the Award granted under the Plan (or related to future
awards that may be granted under the Plan) by electronic means or to request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such documents by electronic delivery and, if requested, hereby agree
to participate in the Plan through an on-line or electronic system established
and maintained by G&W or another third party designated by G&W.
23.    Severability. The provisions of this Award Notice are severable, and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
24.    Clawback. The Units awarded under this Agreement, and any shares of G&W’s
Class A Common Stock, par value $.01 per share issued or other payments made in
respect hereof, shall be subject to any clawback policy that the Company may
adopt from time to time, to the extent any such policy is applicable to the
Grantee.










     






--------------------------------------------------------------------------------




ACKNOWLEDGEMENT
The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges that
this Award Notice and the Plan set forth the entire understanding between him or
her and G&W regarding the restricted stock units granted by this Award Notice
and that this Award Notice and the Plan supersede all prior oral and written
agreements on that subject.
Dated:     


                        
Name:                            




Genesee & Wyoming Inc.




By:
Name:
Its:                        


